Citation Nr: 0320434	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  97-29 384	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with emphysema.  

2.  Entitlement to service connection for acute pancreatitis, 
claimed as a stomach disorder.  

3.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as a nervous disorder.  

4.  Entitlement to service connection for a sleep disorder.  

5.  Entitlement to service connection for a bladder problem.  

6.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.  

7.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.  

These matters come before the Board of Veterans' Appeals 
(Board), initially on appeal from a September 1996 rating 
decision of the RO that denied service connection for COPD 
with emphysema, acute pancreatitis, a nervous condition, a 
sleep disorder, and a bladder disorder.  Compensable 
evaluations for service-connected hypertension and bilateral 
hearing loss also were denied.  

In a February 2000 decision, the RO increased the evaluation 
for hypertension to 10 percent.  Inasmuch as a higher 
evaluation is available for service-connected hypertension, 
and the veteran is presumed to seek the maximum available 
benefit for a disability, the claim remains viable on appeal.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In February 2001, the veteran testified during a hearing 
before the undersigned Veterans Law Judge (Board Member) in 
Washington, D.C.  A copy of the transcript of the hearing has 
been associated with the veteran's claims file.  

REMAND

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A preliminary review of the claims file reveals that 
additional RO action is warranted on each of the claims on 
appeal.  In this regard, the Board previously remanded these 
matters in May 2001.  The Board directed that certain VA and 
private medical treatment records be obtained.  The record 
reflects that VA outpatient records from July 1996 to 
December 2002 were obtained.  The RO advised the veteran in 
August 2001 to sign an authorization so it could attempt to 
obtain private treatment records from Washington Hospital 
Center and Dr. Lencenni.  The veteran did not respond to the 
RO's request.  

The Board also directed that the RO arrange for the veteran 
to undergo appropriate VA examination(s) to determine the 
nature and etiology of his claimed disabilities.  The record 
shows that the veteran failed to appear at scheduled VA 
examinations in December 2001, April 2002 and March 2003.  
However, the claims file does not include satisfactory 
evidence that the veteran was notified of the scheduled 
examinations.  

The Board notes that the duty to assist requires VA to obtain 
outstanding pertinent medical records, and to provide a 
medical examination when such examination is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A.  While VA 
does have a duty to assist him in the development of his 
claim, the duty is not limitless.  See Wamhoff v. Brown, 8 
Vet. App. 517, 522 (1996).  His cooperation in responding to 
requests for information and reporting for scheduled 
examinations is required, and failure to do so could well 
result in a final denial of the claims on appeal.  

Hence, the RO should again attempt to obtain outstanding 
pertinent medical records, then arrange for the veteran to 
under appropriate examinations in connection with the claims 
on appeal.  The veteran is hereby notified that failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2002).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the claims file copy(ies) of the 
notice(s) of the examination(s) sent to him and his 
representative.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

While the Board regrets the matter will further delay a final 
decision in the claims on appeal, it finds that such action 
is necessary to ensure that the appellant is afforded full 
due process of law.  Accordingly, these matters are hereby 
REMANDED to the RO for the following actions:

1.  The RO should again contact the 
veteran and his representative to obtain 
pertinent information concerning the 
veteran's treatment by Washington 
Hospital Center and Dr. Lencenni, and 
authorization permitting the release of 
any such treatment records to VA.  The RO 
should follow the procedures prescribed 
in 38 C.F.R. § 3.159.   

2.  After the veteran responds, and all 
pertinent records/responses from each 
contacted entity are associated with the 
claims file, or a reasonable time period 
for the veteran's response has expired, 
the RO should arrange for the veteran to 
undergo appropriate VA examination(s) to 
obtain information and to the nature and 
etiology of his current COPD with acute 
emphysema, pancreatitis (or other stomach 
disorder), sleep disorder, and bladder 
problems.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
consideration of the veteran's documented 
medical history and assertions.   All 
indicated tests, studies, and 
consultations should be accomplished, all 
clinical findings reported in detail.  

Based on examination of the veteran, 
review of his pertinent history and 
consideration of sound medical 
principles, the examiner(s) should offer 
a medical opinion as to whether the 
veteran currently has COPD with acute 
emphysema, pancreatitis (or other stomach 
disorder), a sleep disorder, and/or a 
bladder disability (as appropriate), and, 
if so, whether each diagnosed disability 
is as least as likely as not the result 
of a disease or injury during military 
service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.  

3.  The RO should also arrange for the 
veteran to undergo VA psychiatric 
examination to obtain information as to 
the nature and etiology of his reported 
nervous condition.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include consideration of the 
veteran's documented medical history and 
assertions.   All indicated tests, 
studies, and consultations should be 
accomplished, all clinical findings 
reported in detail.  

Based on examination of the veteran, 
review of his pertinent history and 
consideration of sound medical 
principles, the examiner should provide a 
medical opinion as to whether the veteran 
currently has an acquired psychiatric 
disability, and, if so, whether such 
condition is, as least as likely as not, 
medically related to active duty service, 
including traumatic experiences in 
Vietnam.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.  

4.  The RO should also arrange for the 
veteran to undergo VA cardiovascular 
examination to obtain information and to 
the severity of his service-connected 
hypertension.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
consideration of the veteran's documented 
medical history and assertions.  Any and 
all indicated studies and tests that are 
deemed necessary by the examiner, should 
be accomplished and all clinical findings 
should be reported, in detail.  The 
examiner should set forth all examination 
findings in a printed (typewritten) 
report.  

5. The RO should also arrange for the 
veteran to undergo VA ear, nose, and 
throat examination to obtain information 
as to the severity of his service- 
connected bilateral hearing loss.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include consideration of 
the veteran's documented medical history 
and assertions.  Any and all indicated 
tests and studies(to include audiometry) 
should be accomplished and all clinical 
findings should be reported in detail.  
The examiner should set forth all 
examination findings in a printed 
(typewritten) report.  

6. If the veteran fails to report to any 
scheduled VA examination, the RO should 
associate with the claims file copies of 
any notice(s) of examination that are 
sent to the veteran.

7. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  

9.  After completion of all requested 
actions, and any other indicated 
development/notification action, the RO 
should adjudicate each of the claims on 
appeal in light of all pertinent evidence 
and legal authority, to include that 
cited to herein.  

10.  If any of the benefits sought on 
appeal remain denied, the RO should 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case (to 
include discussion of all pertinent 
evidence and legal authority, citation to 
any additional legal authority 
considered, full reasons and bases for 
the RO's determinations), and afford them 
the opportunity to respond before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




